Matter of Hao Liu v Yuwei Xu (2018 NY Slip Op 04720)





Matter of Hao Liu v Yuwei Xu


2018 NY Slip Op 04720


Decided on June 27, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2018-00583
 (Docket Nos. F-06173-09/17G/17H)

[*1]In the Matter of Hao Liu, appellant, 
vYuwei Xu, respondent. (Proceeding No. 1) In the Matter of Yuwei Xu, respondent, Hao Liu, appellant. (Proceeding No. 2)


Hao Liu, Edison, New Jersey, appellant pro se.
Yuwei Xu, Monroe, NY, respondent pro se.

DECISION & ORDER
In two related proceedings pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Victoria B. Campbell, J.), entered December 7, 2017. The order, in effect, denied the father's objections to two orders of the same court (Barbara O. Afriyie, S.M.), both entered October 4, 2017, which, after a hearing, respectively, in effect, denied the father's petition for a downward modification of his child support obligation and granted the mother's violation petition, found the father in violation of a prior order of child support, and directed the father to pay arrears in the sum of $2,310.90 in payments of $50 per month.
ORDERED that the order entered December 7, 2017, is affirmed, without costs or disbursements.
The parties, who are the parents of one child, executed a stipulation which was incorporated into a judgment of divorce. The stipulation provided, inter alia, that the father would pay a specified amount of child support based upon the amount of unemployment benefits he was receiving at the time. The father filed a petition for a downward modification of his child support obligation. The mother thereafter filed a violation petition alleging that the father had failed to make [*2]the required child support payments. In two orders, both entered October 4, 2017, after a hearing, the Support Magistrate, in effect, denied the father's petition for a downward modification and granted the mother's violation petition, setting the amount of arrears owed by the father at the sum of $2,310.90, payable in $50 monthly installments. The father filed objections to the Support Magistrate's orders. The Family Court, in effect, denied the father's objections. The father appeals and we affirm.
Contrary to the father's contention, the Family Court has jurisdiction to entertain an application to enforce the child support provisions of a judgment of divorce (see  Family Ct Act § 461[b][i]). Moreover, the father's contention that because the mother's violation petition was signed by a supervisor of the support collection unit, the violation petition was improperly filed by the support collection unit, rather than the mother, also is without merit. Family Court Act § 453 provides that the support collection unit may originate and prosecute a proceeding alleging a violation of a court order under certain circumstances, such as those present in this proceeding (see  Family Ct Act § 453[a]).
The father's remaining contention is without merit.
BALKIN, J.P., AUSTIN, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court